Citation Nr: 0511092	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether an evaluation higher than 30 percent is warranted 
for post-traumatic stress disorder (PTSD) from October 12, 
2000, to April 15, 2003.

2.  Whether an evaluation higher than 50 percent is warranted 
for PTSD from April15, 2003 for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO granted service connection 
for PTSD and assigned an initial 30 percent evaluation, 
effective from October 12, 2001.  In July 2002, the RO 
received a notice of disagreement from the veteran's 
representative.  By a November 2002 rating action, the RO 
determined that clear and unmistakable error had been made in 
assigning an effective date of October 12, 2001 for the grant 
of service connection for PTSD.  The RO assigned an effective 
date of October 12, 2000, the date of receipt of the 
veteran's claim for service connection for PTSD.  The 30 
percent rating was made effective the same day.  By a 
November 2003 rating action, the RO awarded a 50 percent 
evaluation for the PTSD, effective from April 15, 2003.  

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
whether a schedular evaluation higher than 30 percent is 
warranted for PTSD from October 12, 2000, to April 15, 2003, 
and whether a schedular evaluation higher than 50 percent is 
warranted for PTSD from April 15, 2003.




FINDINGS OF FACT

1.  From October 12, 2000, to April 15, 2003, the veteran's 
PTSD caused no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

2.  From April 15, 2003, the veteran's service-connected PTSD 
has been manifested by severe occupational and social 
impairment with deficiencies in most areas; however, he has 
not experienced total occupational and social impairment as a 
result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 30 percent for PTSD from 
October 12, 2000, to April 15, 2003, is not warranted.  38 
U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 (Diagnostic Code 9411) 
(2004).

2.  A rating of 70 percent for PTSD from April 15, 2003 is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 
(Diagnostic Code 9411) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection.  In the 
instant case, as explained above, the Board's analysis with 
respect to the 30 percent award is limited to the time period 
from October 12, 2000, to April 15, 2003.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2004).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling, from October 12, 2000, to April 15, 2003, 
and as 50 percent disabling from April 15, 2003 under 38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2004).  Under these 
criteria, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

October 12, 2000, to April 15, 2003

VA outpatient reports, dated from October to November 2000, 
pertinently reflect that the veteran was depressed.  He had 
increased irritability, low energy, sleep disturbance, and 
occasional suicidal thoughts.  He reported being employed at 
the same job for fifteen years, and that he had been married 
to his wife for 35 years.  A Global Assessment Functioning 
Score (GAF) score of 55 was recorded in mid-November 2000.  
He was prescribed anti-depressants.

A November 2001 VA PTSD examination report reflects that the 
examiner had reviewed the veteran's claims file prior to the 
examination.  The veteran reported having daily symptoms 
associated with his PTSD such as being depressed and 
hypervigilant, feelings of detachment and estrangement form 
other people, sleep impairment, outbursts of anger, and 
avoidance of stimuli associated with his Vietnam experience.  
He reported being employed at the same company for fifteen 
years as a quality process specialist.  The veteran indicated 
that he had been married for 36 years, that he had two sons 
and four grandchildren and that his relationships with his 
family had improved since he had received treatment.  The 
examiner noted that the veteran had college and post-college 
degrees.  The veteran related that he had very few close 
friends because he was suspicious of others.  He had an 
interest in motorcycles and guns.  The veteran denied any 
suicide attempts, plan or intent.  

Upon mental status evaluation in November 2001, the veteran 
articulated his thoughts very clearly.  His thought process 
was relevant and goal-oriented.  There was no evidence of any 
delusions or hallucinations.  He denied having any suicidal 
or homicidal thoughts.  He was oriented in all spheres.  
There was no evidence of any memory impairment.  The veteran 
denied having any obsessive or ritualistic behaviors.  His 
rate and flow of speech were normal and relevant.  He 
described having a poor mood, low energy, loss of interest in 
life, and sleep disturbances over the previous couple of 
years (i.e., he would awaken during the night and have 
episodes of restlessness).  The veteran described being 
hypervigilant (i.e., kept guns and a dog as protection).  A 
diagnosis of PTSD was recorded.  A GAF score of 60 was 
entered.  The examiner concluded that the veteran's PTSD 
symptoms had affected his quality of life, especially his 
social impairment, and a minimal extent on his ability to 
perform in his occupation.  The examiner determined that with 
continued medication and treatment, the veteran's symptoms 
would improve.  

Treatment reports, submitted by the Vet Center, dated from 
September 2000 to June 2002, pertinently reflect that he was 
married, had two sons, and had advanced educational degrees.  
He reported having feelings of anxiety and hypervigilance.  
Subsequent reports, dated from April to June 2002, reflect 
that the veteran reported doing well at his job, was 
optimistic about his wife's health, and was oriented in all 
spheres.  He related that his medication was helping him deal 
with his depression and stress.  In November 2002, the 
veteran indicated that he continued to have sleep impairment, 
hypervigilance, intrusive thoughts, and difficulty managing 
his emotions at work.  A diagnosis of chronic PTSD was 
recorded.  In February 2003, the veteran's discussed his 
inability to form and maintain effective work and social 
relationships.  For example, he related that there were many 
times when he left work and drove away from the main plant or 
just slept in his motor vehicle.  The veteran related that 
his reliability and productivity had greatly decreased over 
the previous couple of years.  However, he was able to "get 
away with" not working a regular shift because of his 
position.  The veteran's short and long-term memory were 
impaired as well as his ability to compete tasks.  For 
example, the veteran would forget where he wrote things down.  
The examiner noted that the more complex the task, the more 
difficulty the veteran experienced.  The veteran's depression 
was noted to have been a four out of ten, ten being the most 
severe.  An assessment of chronic and moderate PTSD was 
entered.  

A January 2003 VA outpatient report reflects that the veteran 
continued to take his medication and that he had at least a 
75 percent improvement in his mood, sleep, and energy.  He 
indicated that his anxiety was at a tolerable level, and that 
he had at least a 75 percent decrease in suspiciousness and 
sleep impairment.  

The Board finds, for reasons discussed below, that the 
veteran is not entitled to an initial evaluation greater than 
30 percent for his PTSD for the period from October 12, 2000, 
to April 15, 2003.  The clinical evidence of record clearly 
demonstrates that the veteran has symptoms of sleep 
impairment, anxiety, flashbacks, nightmares, and depression 
that can be related to his PTSD.  While there is evidence 
that the veteran may have some of the symptomatology needed 
for an increased evaluation of 50 percent under the new 
criteria, such as disturbances in mood, impairment of short 
and long-term memory and difficulty understanding complex 
commands, private and VA clinical evidence of record does not 
reflect that the veteran demonstrates a flattened affect, 
panic attacks more than once a week, impaired abstract 
thinking or circumstantial, circumlocutory, or stereotyped 
speech, or near-continuous depression affecting the ability 
to function independently.  Furthermore, while the veteran 
has been found to have had some impairment with his work and 
social relationships, the fact remains that he maintained a 
good relationship with his wife and family and was employed 
at the same job for an extended period.  VA examiners 
described his occupational impairment as being minimally or 
no more than moderately impaired.  These facts strongly 
suggest that he experienced no more than occasional decrease 
in work efficiency during this period.  Consequently, the 
Board finds that an initial evaluation in excess of 30 
percent is not warranted for the service-connected PTSD 
effective from October 12, 2000, to April 15, 2003.  The GAF 
scores of 55 and 61 assigned by VA in November 2000 and 
November 2001, supports this conclusion.  That score reflects 
"moderate" impairment in social and occupational functioning, 
which is not commensurate with a higher degree of social and 
industrial impairment as required for the assignment of a 50 
percent or higher disability evaluation.  Consequently, the 
Board finds that no more than a 30 percent rating is 
warranted for PTSD from October 12, 2000 to April 15, 2003.

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation during 
this time period--October 12, 2000 to April 15, 2003--
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experienced presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
It is undisputed that during the period in question, the 
veteran was employed.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of the issue of whether an evaluation higher than 30 
percent is warranted for PTSD from October 12, 2000 to April 
15, 2003, to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

PTSD from April 15, 2003

In her May 2003 report, N. H., LSCSW from the Vet Center in 
Wichita, Kansas, reported that on April 15, 2003, the veteran 
had entered into an anger and emotional control workshop in 
response to an incident that had occurred at work.  The 
veteran described an incident in which another employee had 
approached him from behind and began complaining about 
something over which he had no control.  He indicated that a 
second incident occurred shortly after the first one.  The 
veteran described feeling under attack when the person 
approached him from behind and that he had not enough time to 
calm down between the two incidents.  He reported that 
security was called, but that no one was injured.  The 
examiner noted that the focus of the veteran's therapy was 
anger management in response to symptoms triggered by his 
PTSD.

When seen in at a VA outpatient clinic in June 2003, the 
veteran reported having been involved in an altercation with 
a co-worker.  He reported that because of the incident at 
work, he had entered into an anger management program at the 
Vet Center, which had been helpful.  The veteran also 
reported having marital tension because of problems with 
intimacy.  He related having sleep impairment, difficulty 
concentrating and a low appetite.  The veteran had a 
depressed mood.  His affect was congruent.  He had some 
suicidal ideation, but denied having any intent or plan.  
There was no history of homicidal or psychotic symptoms.  An 
impression of PTSD with secondary recurrent major depression 
was recorded.  

In a corrective action memo, dated in September 2003, the 
veteran's manager, C. R., reported that the appellant's 
retention rating had been lowered because of an altercation 
with a fellow co-worker, which had resulted in security being 
summoned to the job site.  It was also noted the veteran's 
work performance had suffered greatly in recent months 
because of the altercation.  C. R. related that, on one 
occasion, the veteran became very agitated over the 
altercation, left work and reported to a VA hospital for 
treatment. 

In a September 2003 statement to the RO, the veteran's wife 
reported that the veteran continued to have difficulties from 
stress at work and with general socialization.  She reported 
that the altercations at work could have cost the veteran his 
job.  The veteran's wife indicated that she and the veteran 
did not share the same bedroom because of the veteran's sleep 
impairment (i.e., flailing of his arms and legs). 

During an October 2003 hearing at the Wichita, Kansas RO, the 
veteran testified that he had difficulty in maintaining both 
social and occupational relationships.  In this regard, he 
maintained that he had been involved in verbal altercations 
at work (the veteran is a quality process specialist at 
Boeing), which had resulted in his being reprimanded.  He 
felt that his PTSD symptoms had prevented him from obtaining 
promotions at work.  In addition, he testified that the 
relationship between him and his family was strained.  He 
related that he felt like a loner.  The veteran testified 
that he rode his motorcycle for leisure.  The veteran's 
spouse maintained that the appellant had no patience and that 
he was, at times, verbally abusive.

When examined by VA in March 2004, the veteran reported 
having undergone surgery on his right wrist earlier that 
year, and that he had been off work for approximately one-
and-a-half to two months.  However, he reported periodically 
staying home from work in an attempt to cope with and in 
response to recurrent stressors at work.  With regards to 
social impairment, the veteran reported having contact with 
one or two friends, whom he saw infrequently.  He maintained 
that his marked distrust of others and fear of confrontation 
were the reasons for his social isolation.  The veteran was 
noted to have been married to his wife, whom he described as 
supportive despite recurrent problems with communication and 
anger, for three decades.  He related that he enjoyed riding 
his motorcycle, but that it had become limited because of his 
right wrist surgery.  During the examination, the veteran 
reported having symptoms with his PTSD to include, but not 
limited to, hypervigilance, hyperarousal, flashbacks, 
nightmares, emotional numbness, and insomnia.  

Upon mental status evaluation by VA in March 2004, the 
veteran was oriented and attentive.  His speech was goal 
oriented and of a normal rate and rhythm.  His affect was 
constricted, "appropriated," stable, and depressed.  There 
was no evidence of any suicidal or homicidal ideations or 
plans.  His concentration and memory appeared fair.  His 
thoughts were organized and coherent.  The veteran's eye 
contact was fair.  There was mild psychomotor retardation.  
There were no abnormal motor movements.  He responded to 
questions asked and was cooperative throughout the interview.  
There was no evidence of hallucinations or delusions.  His 
insight and judgment were good.  A diagnosis of chronic PTSD 
was entered.  A GAF score of 43 was recorded.  

Overall, the March 2004 VA examiner determined than the 
veteran had marked impairment in his social relationships as 
evidenced by social isolation and infrequent contact with his 
peers.  In addition, the examiner noted that the 
occupational/peer relationships that the veteran had were 
marked by recurrent verbal altercations, which appeared to 
have been related to his PTSD irritability.  It was noted 
that the veteran had entertained suicidal thoughts in the 
past.  The examiner related that while the veteran's judgment 
and thinking were intact during the course of the interview, 
they increased during periods of stress.  The examiner 
concluded that the veteran had persistent and recurrent 
problems in interpersonal relationships, particularly at 
work.  In this regard, it was noted that the veteran had been 
involved in a number of verbally aggressive altercations with 
co-workers.  The examiner determined that there was no 
evidence of significant cognitive impairment on the basis of 
the current examination.  

When examined by a private psychiatrist in April 2004, the 
veteran reported having symptoms associated with his PTSD, 
which were consistent with those noted during the March 2004 
VA examination.  More specifically, it was noted that the 
veteran's panic/anxiety feelings were characterized by verbal 
problems with his co-workers and leaving work.  The veteran 
was found to have continued to struggle with persistent 
symptoms of increased arousal such as difficulty falling and 
staying asleep, outbursts of anger and irritability, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  It was noted that the veteran was employed 
and had been married for over three decades.  Upon mental 
status evaluation, the veteran was alert and oriented.  He 
was anxious, restless, cooperative, and verbal.  His 
concentration was adequate.  There was no evidence of any 
formal thought disorder or mania.  While the veteran 
complained of some memory loss, it was mostly for name, some 
history, and some events out of his history.  The examiner 
noted that anxiety and other post-traumatic stress 
psychological and autonomic symptoms were also evident.  
Diagnoses of PTSD, recurrent and moderate major depressive 
disorder, alcohol dependence, and panic disorder with 
agoraphobia were entered.  A GAF score of 45 was recorded.  

The Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a 70 
percent schedular rating for service-connected PTSD from 
April 15, 2003.  In this case, the evidence of record does 
not establish that the veteran meets the kind of 
symptomatology listed for a 100 percent disability rating.  
The list of the veteran's PTSD symptoms from April 15, 2003 
such as depression, numbing, avoidance, hypervigilance, 
impaired impulse control, as evidenced by verbal altercations 
with co-workers, and an inability to establish and maintain 
effective relationships are more consistent with a 70 percent 
rating.

As for whether the veteran might qualify for a 100 percent 
rating, the Board finds that the veteran does not experience 
symptoms of PTSD to the level required for such a rating.  
The medical evidence does not reflect that he suffered 
symptoms indicative of the 100 percent evaluation.  There is 
no indication that he has had gross impairment in thought 
processes or communication.  While the veteran complained of 
having some memory loss when examined by a private 
psychiatrist in April 2004, it was mostly for names, some 
history and some events out of his history.  There has been 
no indication that he is disoriented, or that there is a 
persistent danger of the veteran hurting himself or others.  
Although the veteran has been involved in verbal altercations 
at work, he had sought help in an anger management program.  
Additionally, there is no evidence of any language 
disturbances, delusions, or hallucinations.  In short, 
although his symptoms resulted in severe impairment, his 
problems did not result in the degree of impairment 
contemplated by the 100 percent rating under 38 C.F.R. § 
4.130 (Diagnostic Code 9411) (2004).  Moreover, while the 
veteran was found to have been off work when examined by VA 
in March 2004, this was because of right wrist surgery and 
not symptoms associated with his PTSD.  The GAF scores of 43 
and 45 assigned by VA and a private physician in March and 
May 2004, respectively, supports this conclusion.  That score 
reflects "serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial impairment as required for the 
assignment of a 70 percent evaluation.  Consequently, the 
Board finds that no more than a 70 percent rating is 
warranted for PTSD from April 15, 2003.

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation during 
this time period--April 15, 2003 to the present--suggesting a 
claim for an extraschedular evaluation, there is no 
indication that problems he has experienced have presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant consideration of the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
It is undisputed that during the period in question, the 
veteran was employed with the exception of a hiatus because 
of surgery on his right wrist.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issue of whether an evaluation higher 
than 70 percent is warranted for PTSD from April 15, 2003 to 
the present, to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In adjudicating the appellant's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the appellant by letters, dated in June and 
September 2002.  These letters apprised him of the provisions 
under the VCAA and the implementing regulations, of the 
evidence needed to substantiate the claims on appeal, and the 
obligations of VA and the appellant with respect to producing 
that evidence.  The letters advised the appellant that VA 
must make reasonable efforts to assist him in getting 
evidence, including such things as records from any VA or 
private doctors, hospitals, or clinics.  In addition, in a 
July 2003 statement of the case, the RO informed the 
appellant of the criteria used to evaluate his claims for 
higher ratings for PTSD.  The veteran was instructed in June 
2002 of the need for him to submit any pertinent evidence.

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the VA and 
private treatment and examination reports have been 
associated with the claims file.  In addition, in October 
2003, the veteran gave testimony concerning his claims at the 
RO in Wichita, Kansas.  Finally, the veteran has been 
examined both by VA and by a private psychiatrist in March 
and April 2004, respectively, regarding his PTSD 
symptomatology.  As a result, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the appellant.  


ORDER

An evaluation higher than 30 percent from October 12, 2000, 
to April 15, 2003 for PTSD is denied.

A 70 percent schedular evaluation for PTSD from April 15, 
2003, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


